PER CURIAM.
This is an appeal by the plaintiff Manuel Del Canal from (a) an adverse final judgment and (b) an adverse cost and attorney’s fee judgment entered below in favor of the defendant Gerardo Santos, M.D. in a medical malpractice action. The central point raised on appeal is that the trial court erred in entering a post-trial directed verdict in favor of the defendant Dr. Santos, which, it is urged, requires the succeeding cost and attorney’s fee judgment to fall as well. We disagree and affirm.
Our review of the record reveals that no expert testimony was adduced below that Dr. Santos’ treatment of the plaintiff fell below the applicable standard of care in the community; we have not overlooked the plaintiff’s arguments to the contrary, but find them unpersuasive. Moreover, there was no evidence adduced below that Dr. Santos, a general practitioner, participated with other doctors, including a heart specialist, in the decision to discharge the plaintiff prematurely from the hospital so that the plaintiff could raise enough cash to pay for a medically required heart operation — which premature discharge brought on a heart attack suffered by the plaintiff shortly thereafter. Accordingly, there was no evidence adduced below that the defendant Dr. Santos committed any act of medical malpractice in this case which proximately caused the plaintiff’s damages, and, accordingly, the trial court properly entered a directed verdict in favor of the said defendant. See Hunt v. Gerber, 166 So.2d 720 (Fla. 3d DCA 1964); Memorial Hospital, South Broward Hospital District v. Doring, 106 So.2d 565 (Fla. 2d DCA 1958). This being so, the judgment of costs and attorney’s fees was also properly entered below in favor of the defendant Dr. Santos. §§ 57.041, 768.56, Fla.Stat. (1983).
The final judgment entered upon the directed verdict herein and the judgment of costs and attorney’s fees are, in all respects,
Affirmed.